
	
		I
		111th CONGRESS
		2d Session
		H. R. 6131
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. Nye introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To impose conditions on the disestablishment, closure, or
		  realignment of the United States Joint Forces Command and on workload
		  reductions of civilian personnel of that command, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Congressional Oversight and
			 Strengthening Military Jointness Act.
		2.Operations of
			 United States Joint Forces Command
			(a)Conditions on
			 disestablishment, closure, realignment, and workload reductionsThe Secretary of Defense shall not take any
			 action to effect or implement the disestablishment, closure, or realignment of
			 the United States Joint Forces Command or conduct any workload reductions of
			 civilian personnel of the United States Joint Forces Command until—
				(1)the report required by subsection (b) is
			 submitted to the congressional defense committees;
				(2)the independent assessment required by
			 subsection (c) is submitted to the congressional defense committees; and
				(3)a period of 30 legislative days or 60
			 calendar days, whichever is longer, expires following the day on which the
			 assessment referred to in paragraph (2) has been submitted.
				(b)ReportIf the Secretary of Defense proposes to
			 disestablish, close, or realign the United States Joint Forces Command or
			 conduct any workload reductions of civilian personnel of the Command, the
			 Secretary shall submit to the congressional defense committees and the
			 Comptroller General of the United States a report containing each of the
			 following:
				(1)The proposal to
			 disestablish, close, realign, or conduct workload reductions of civilian
			 personnel of the United States Joint Forces Command.
				(2)A
			 detailed plan of action, including functions terminated, retained, reduced, or
			 expanded, and the resulting impact on projected contractor and civilian
			 personnel.
				(3)A
			 list of alternatives considered before the disestablishment of the Command,
			 such as consolidation of similar functions into United States Joint Forces
			 Command.
				(4)An evaluation of
			 the impacts of the proposal on Federal budgets, including specific cost savings
			 and increases anticipated for the Department of Defense and other Federal
			 agencies.
				(5)An estimate of the
			 anticipated costs of shifting workload to military and civilian personnel under
			 a new command.
				(6)An assessment of
			 the local economic and employment impacts of the proposal.
				(7)An assessment of
			 the impacts of expertise lost if members of the civilian and contractor
			 workforce refuse to relocate under the proposal.
				(8)A
			 review on the impact of the proposal on the joint training, operations, and
			 activities of the Armed Forces.
				(9)A
			 notional time-line to implement the proposal.
				(10)A certification
			 that the proposal will not result in a negative degradation to readiness and
			 ongoing and future operations.
				(c)Independent
			 assessmentNot later than 120
			 days after receiving the report required by subsection (b), the Comptroller
			 General shall submit to the congressional defense committees an assessment of
			 the proposal contained in the report.
			(d)Legislative day
			 definedFor purposes of
			 subsection (a)(3), the term legislative day means a day on which
			 either House of Congress is in session.
			
